Judgment unanimously modified, on the law and facts, in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: Claimants offered evidence of an agreement to sell the premises to a third party. No advance notice of this agreement was given to the State. Under the circumstances evidence about the agreement should not have been received. The court permitted some testimony about the agreement but stated “ To be perfectly frank, I won’t consider it ”. Although the court made reference to the agreement in its decision, it noted that the prospective purchaser “ wanted the property only for additional parking space, however, and neither appraiser had considered this use as a potential use for the property ”. The court’s computations indicate that no consideration was given to the agreement to sell. The award of $500 for damages to the sanitary sewer system was clearly not supported by the evidence and is therefore stricken from the judgment. The damages found by the court, which fall within the range of testimony and should be affirmed, are:



The above items total $42,252 and the claimants should have judgment for this amount. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present—Goldman, P. J., Del Vecchio, Marsh, Moule and Cardamone, JJ.